COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 HECTOR KALUAKINI,                               §
                                                                 No. 08-09-00317-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  168th District Court
 ROBERTO CONTRERAS,                              §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                   (TC# 2009-1291)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to TEX . R. APP .

P. 42.1(a)(2) because the parties have entered into a settlement agreement and have agreed that the

appeal should be dismissed. We grant the motion and dismiss the appeal. Costs of appeal will be

paid by the party incurring the same, according to the parties’ agreement. See TEX . R. APP . P.

42.1(d).


                                              GUADALUPE RIVERA, Justice

May 19, 2010

Before Chew, C.J., McClure, and Rivera, JJ.